Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on November 21, 2008 File No. 811-09036 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) Amendment No. 34 UBS Relationship Funds (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) One North Wacker Drive Chicago, Illinois 60606 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (312) 525-7100 (REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE) Mark F. Kemper, Esq. UBS Global Asset Management (Americas) Inc. One North Wacker Drive Chicago, Illinois 60606 (NAME AND ADDRESS OF AGENT FOR SERVICE OF PROCESS) Please Send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103 This Amendment relates only to the UBS Global Securities Relationship Fund series of the Registrant. No other information relating to any other series of the Registrant is amended or superseded hereby. EXPLANATORY NOTE This Amendment No. 34 to the Registration Statement of UBS Relationship Funds (the Trust) on Form N-1A (File No. 811-09036) (the Registration Statement) is being filed to amend and supplement the Trust's Amendment No. 32 under the Investment Company Act of 1940, as amended (the 1940 Act), filed with the U.S. Securities and Exchange Commission on April 29, 2008 (Accession No. 0001193125-08-095279) (Amendment 32), as pertaining to the Part A of the UBS Global Securities Relationship Fund series of the Trust. The Part A of the UBS Global Securities Relationship Fund series of the Trust and the Part B of the series of the Trust as it relates to the UBS Global Securities Relationship Fund series of the Trust, as filed in Amendment 32, are incorporated by reference herein. This amendment does not affect or incorporate by reference the currently effective Parts A or Part B as they relate to other series of the Trust. The shares of beneficial interest of the series of the Trust are not registered under the Securities Act of 1933, as amended (the Securities Act) because each series of the Trust issues its beneficial interests (shares) only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the Securities Act. Shares of the series of the Trust may be purchased only by accredited investors, as defined in Regulation D under the Securities Act. This Amendment is not offering to sell, or soliciting any offer to buy, any security to the public within the meaning of the Securities Act. The audited Financial Statements and the Report of Independent Auditors thereon of the UBS Global Securities Relationship Fund series of the Trust for the fiscal year ended December 31, 2007 (as filed with the Commission on March 7, 2008 (Accession Number 0001193125-08-049604 )) contained in the Annual Report of the series of the Trust, dated December 31, 2007, and the unaudited Financial Statements of the twelve series of the Trust listed above for the semi-annual period ended June 30, 2008 (as filed with the Commission on September 8, 2008 (Accession Number 0001193125-08-191895)) contained in the Semiannual Report of the series of the Trust, dated June 30, 2008, are incorporated herein by reference. UBS Relationship Funds Amendment dated November 21, 2008 to the Offering Memorandum for UBS Global Securities Relationship Fund dated April 29, 2008. The following paragraph is added as the third paragraph of the section of the Prospectus entitled Disclosure of portfolio holdings on page A-9: Additionally, the Fund will make available to investors in the Fund on a daily basis via email the following information: (1) the daily net asset value of the Fund; (2) the current total market value of the Fund; and (3) the current number of Fund shares outstanding. You must contact your relationship manager or financial advisor to request that your email address be added to the regular distribution list or you will not receive the information. INVESTORS SHOULD RETAIN THIS AMENDMENT WITH THEIR OFFERING MEMORANDUM FOR FUTURE REFERENCE. UBS RELATIONSHIP FUNDS PART C OTHER INFORMATION ITEM 23. EXHIBITS. (a) Articles of Incorporation. (1) Amended and Restated Agreement and Declaration of Trust dated August 15, 1994, as amended and restated on May 20, 1996 and April 23, 2003 (the Declaration) is incorporated herein by reference to Post-Effective Amendment No. 23 to the Registrants Registration Statement on Form N-1A (File No. 811- 9036) (the Registration Statement) as filed electronically with the SEC on April 29, 2003. (a) Amended Exhibit A as of December 6, 2007 to the Amended and Restated Declaration of Trust is incorporated herein by reference to Post Effective Amendment No. 31 to the Registrants Registration Statement as filed electronically with the SEC on January 29, 2008. (b) Amendment No. 1 to the Amended and Restated Agreement and Declaration of Trust is incorporated herein by reference to Post Effective Amendment No. 32 to the Registrants Registration Statement as filed electronically with the SEC on April 29, 2008. (2) Certificate of Trust as filed with the Secretary of State of the State of Delaware on August 16, 1994 is incorporated herein by reference to Post Effective Amendment No. 11 to the Registrants Registration Statement as filed electronically with the SEC on June 12, 1998. (a) Amendment to Certificate of Trust dated April 21, 1995 is incorporated herein by reference to Post Effective Amendment No. 11 to the Registrants Registration Statement as filed electronically with the SEC on June 12, 1998. (b) Amendment to the Certificate of Trust effective April 8, 2002 is incorporated herein by reference to Post Effective Amendment No. 20 to the Registrants Registration Statement as filed electronically with the SEC on April 9, 2002. (b) By-laws. (1) By-Laws dated August 22, 1994 are incorporated herein by reference to Post Effective Amendment No. 6 to the Registrants Registration Statement as filed electronically with the SEC on April 30, 1997. 1 (a) Certificate of Vice President and Assistant Secretary dated July 1, 2002 amending the By-Laws is incorporated herein by reference to Post Effective Amendment No. 21 to the Registrants Registration Statement as filed electronically with the SEC on July 3, 2002. (b) Amendment effective as of April 25, 2002 to the Trusts By-Laws is incorporated herein by reference to Post Effective Amendment No. 22 to the Registrants Registration Statement as filed electronically with the SEC on September 9, 2002. (c) Certificate of Vice President and Assistant Secretary dated April 23, 2008 amending the By-Laws is incorporated herein by reference to Post Effective Amendment No. 32 to the Registrants Registration Statement as filed electronically with the SEC on April 29, 2008. (c) Instruments Defining Rights of Security Holders. The rights of security holders of the Trust are further defined in the following sections of the Trusts By-laws and Declaration: a. By-laws See Article I - Meetings of Holders Article VI, Interest. b. Declaration of Trust See Article III - Powers of Trustees See Article V - Limitations of Liability See Article VI - Units in the Trust See Article IX - Holders See Article VIII - Determination of Book Capital Account Balance, Net Income and Distributions. (d) Investment Advisory Contracts. (1) Investment Advisory Agreement dated April 26, 1995 between the Registrant and Brinson Partners, Inc. on behalf of the Brinson Global Securities Fund, Brinson Short-Term Fund, Brinson Post-Venture Fund, Brinson High Yield Fund, Brinson Emerging Markets Equity Fund and Brinson Emerging Markets Debt Fund is incorporated herein by reference to Post Effective Amendment No. 6 to the Registrants Registration Statement as filed electronically with the SEC on April 30, 1997. (a) Amendment No. 1 dated June 26, 1997 to Schedule A of the Investment Advisory Agreement dated April 26, 1995 between the Registrant and Brinson Partners, Inc. reflecting the addition of the Brinson U.S. Equity 2 Fund, Brinson U.S. Large Capitalization Equity Fund, Brinson U.S. Intermediate Capitalization Equity Fund, Brinson EXDEX(R) Fund, Brinson Non-U.S. Equity Fund, Brinson Bond Plus Fund, Brinson U.S. Bond Fund and Brinson U.S. Short/Intermediate Fixed Income Fund is incorporated herein by reference to Post Effective Amendment No. 11 to the Registrants Registration Statement as filed electronically with the SEC on June 12, 1998. (b) Amendment No. 2 dated January 27, 1998 to Schedule A of the Investment Advisory Agreement dated April 26, 1995 between the Registrant and Brinson Partners, Inc. reflecting the addition of the Brinson U.S. Cash Management Prime Fund and Brinson Global Equity Fund is incorporated herein by reference to Post Effective Amendment No. 11 to the Registrants Registration Statement as filed electronically with the SEC on June 12, 1998. (c) Amendment No. 3 dated June 1, 1998 to Schedule A of the Investment Advisory Agreement dated April 26, 1995 between the Registrant and Brinson Partners, Inc. reflecting the addition of the Brinson U.S. Large Capitalization Value Equity Fund and the Brinson Global Bond Fund and the elimination of the Brinson Short-Term Fund and the Brinson Global Equity Fund is incorporated herein by reference to Post Effective Amendment No. 11 to the Registrants Registration Statement as filed electronically with the SEC on June 12, 1998. (d) Amendment No. 4 dated June 1, 1998 to Schedule A of the Investment Advisory Agreement dated April 26, 1995 between the Registrant and Brinson Partners, Inc. reflecting the addition of the Brinson Short-Term Fund is incorporated herein by reference to Post Effective Amendment No. 11 to the Registrants Registration Statement as filed electronically with the SEC on June 12, 1998. (e) Amendment No. 5 dated February 28, 2000 to Schedule A of the Investment Advisory Agreement dated April 26, 1995 between the Registrant and Brinson Partners, Inc. reflecting the addition of the (i) Brinson U.S. Treasury Inflation Protected Securities Fund, (ii) Brinson Defensive High Yield Fund and (iii) Brinson Limited Duration Fund; (iv) the elimination of the Brinson EXDEX(R) Fund; (v) the name change of the Brinson Post-Venture Fund to the Brinson U.S. Small Capitalization Equity Fund; and (vi) the name change of the Brinson U.S. Large Capitalization Value Equity Fund to the Brinson U.S. Value Equity Fund is incorporated herein by reference to Post Effective Amendment No. 15 to the Registrants Registration Statement as filed electronically with the SEC on October 30, 2000. (f) Amendment No. 6 dated October 30, 2000 to Schedule A of the Investment Advisory Agreement dated April 26, 1995 between the Registrant and Brinson Partners, Inc. reflecting the name change of the 3 Brinson Global (Ex-U.S.) Equity Fund to the Brinson International Equity Fund is incorporated herein by reference to Post Effective Amendment No. 16 to the Registrants Registration Statement as filed electronically with the SEC on April 27, 2001. (g) Amendment No. 7 dated October 30, 2000 to Schedule A of the Investment Advisory Agreement dated April 26, 1995 between the Registrant and Brinson Partners, Inc. reflecting the deletion of the Brinson High Yield Fund and the Brinson Defensive High Yield Fund is incorporated herein by reference to Post Effective Amendment No. 16 to the Registrants Registration Statement as filed electronically with the SEC on April 27, 2001. (h) Amendment No. 8 dated December 13, 2001 to Schedule A of the Investment Advisory Agreement dated April 26, 1995 between the Registrant and Brinson Partners, Inc. reflecting (i) the name change of the Brinson Limited Duration Fund to the Brinson Enhanced Yield Fund and (ii) the name change of the Brinson U.S. Short/Intermediate Fixed Income Fund to the Brinson Short Duration Fund is incorporated herein by reference to Post Effective Amendment No. 20 to the Registrants Registration Statement as filed electronically with the SEC on April 9, 2002. (i) Amendment No. 9 dated April 8, 2002 to Schedule A of the Investment Advisory Agreement dated April 26, 1995 between the Registrant and UBS Global Asset Management (Americas) Inc. (formerly known as Brinson Partners, Inc.) reflecting the name change of (i) the Brinson Global Securities Fund to the UBS Global Securities Relationship Fund, (ii) the Brinson U.S. Small Capitalization Equity Fund to the UBS U.S.
